 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDCulinaryWorkers Union,Local 226,affiliated withthe Hotel Employees and Restaurant Employeesand Bartenders International Association, AFL-CIO (Desert Palace, Inc. d/b/a Caesars Palace,et al.)andNevada Resort Association.Case 31-CB-599329 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 6 February 1986 Administrative Law JudgeBurton Litvack issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,CulinaryWorkers Union, Local 226, affiliated with theHotel Employees and Restaurant Employees andBartenders InternationalAssociation,AFL-CIO,Las Vegas,Nevada, its officers,agents, and repre-sentatives,shall take the action set forth in theOrder.Donald P. Cole, Esq.,for the General Counsel.Philip P. Bowe, Esq. (Davis, Cowell & Bowe),of San Fran-cisco, California, for the Respondent.Gregory J. Kamer,of Las Vegas, Nevada, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEBURTON LITVACK, Administrative Law Judge. On De-cember 13, 1984, and June 18, 1985, respectively, theNevada Resort Association (the NRA) filed an originaland a first amended unfair labor practice charge in theabove-captioned matter. Based on the charge, the Re-gional Director for Region 31 of the National Labor Re-lations Board (the Board) issued a complaint on June 28,1985, alleging that CulinaryWorkers Union, Local 226,affiliated with the Hotel Employees and Restaurant Em-ployees and Bartenders International Association, AFL-CIO (the Respondent) engaged in conduct violative ofSection 8(b)(3) of the National Labor Relations Act (theAct).The Respondent timely filed an answer, denyingthe commission of any unfair labor practices. Pursuant toa notice of hearing, the above-captioned matter was triedbefore me on October 3, 1985, in Las Vegas, Nevada.During the trial, all parties were afforded the opportuni-ty to examine and cross-examine witnesses, to offer intothe record all relevant evidence, to argue their legal po-sitions orally, and to file posthearing briefs. All partiesfiled such briefs, and these were carefully considered byme. Accordingly, based on the entire record, includingthe posthearing briefs and my observation of the de-meanor of the witnesses,' I make the followingFINDINGS OF FACTI.JURISDICTIONThe NRA is an employerassociationwhich admits toitsmembership firms engaged in the operation of resorthotels in Las Vegas, Nevada, and whichexists, in part,for the purpose of negotiatingand administeringcollec-tive-bargaining agreementson behalf of itsmember-em-ployers with the collective-bargainingrepresentatives, in-cluding the Respondent, of their various employees.Among the NRA's member-employers are the followingresort hotels: Desert Palace, Inc., d/b/a CaesarsPalace;HiltonNevada Corporation, d/b/a Flamingo Hilton;Riverboat Casino, Inc., d/b/a Holiday Casino; MGMGrand Hotel; Hughes Properties, Inc., d/b/a SandsHotel & Casino Division; Hotel Ramada of Nevada,d/b/a Tropicana Hotel and Casino; Summa Corporation,d/b/a Desert Inn Country Club & SpaDivision; SummaCorporation, d/b/a Frontier Hotel & Casino Division;Summa Corporation, d/b/a Castaways Hotel & CasinoDivision;Summa Corporation, d/b/a Silver SlipperCasino Division; and Hilton Hotels Corporation d/b/aLas Vegas Hilton. At all timesmaterial,the above-named hotel/casinos, and each of them, have been cor-porations existing by virtue of the laws of the State ofNevada, with offices and places of business for each lo-cated in Las Vegas, Nevada, where eachis engaged inthe business of operating a hotel and casino. In connec-tionwith their above-described business activities, theabove-named member-employers of the NRA each annu-ally derives gross revenues in excess of $500,000 and pur-chases and receives goods or services valued in excess of$5000 directly from suppliers located outside the State ofNevada. The Respondent admits that each of the above-named member-employers of the NRA is now, and hasbeen at all times material, an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.LABOR ORGANIZATIONThe Respondent is now, and has beenat all times ma-terial, a labor organization within the meaning of Section2(5) of the Act.iThere were just twowitnesseswho testifiedduring the hearing-Vincent Helm, the executive director of the NRA, and Dents Michaels,the assistantsecretary-treasurer for the Respondent and the official re-sponsiblefor supervising its otherbusiness agents and for processinggrievances through arbitration. Theirtestimonieswere not conflictingand, indeed, there does not appear to be any disputeregardingthe recordevidenceAccordingly, my factual findings are based on whatI believeto be the uncontroverted record evidence281 NLRB No. 43 HOTEL & RESTAURANT EMPLOYEES LOCAL 226 (CAESARS PALACE)285III.THE ISSUEThe complaint alleges that the Respondent engaged inconduct violative of Section 8(b)(3) of the Act by failingand refusing to furnish to the NRA,acting as the repre-sentative for purposes of collective bargaining of each ofits above-named member-employers and others, "copiesof all arbitration decisions and awards to which Re-spondent has been a party,involving facilities located inClark County,Nevada."Contrary to the Respondent,the complaint alleges that the arbitration decisions arerelevant and necessary to enable the NRA to administercollective-bargaining agreements between its member-employers and the Respondent.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.The appropriate unitsThe Nevada Resort Association is the representativeforpurposesofcollectivebargainingofresorthotel/casinos in Clark County, Nevada,the county es-sentially encompassing the city of Las Vegas.On behalfof its member-employers,2the NRA engages in bargain-ing with nine separate labor organizations,including theRespondent,which represent various bargaining units" ofthe hotel/casinos' employees.The record establishes thathistorically theNRA negotiates two separate, but sub-stantiallyidentical,4collective-bargainingagreementswith these labor organizations. One, which the NRA ne-gotiates on behalf of its member hotel/casinos located inthe downtown Las Vegas area,is termed the "downtowncontract,"and the other,which the NRA negotiates onbehalf of those member-employers located on or in thevicinity of the so-called Las Vegas strip,is termed the"strip agreement."sThe record further establishes that,at least for the time period 1973 through 1984,all theNRA labor contracts were multiemployer type agree-ments,with the bargaining units in all of the variouslabor organizations'contracts during this period compris-ing various employees of all the downtown or stripNRA member hotel/casinos.The 1980 through 1984strip agreement between theNRA, on behalfof 14 memberhotel/casinos, and the Re-spondent expired,by itsterms,on April 1, 1984. Therecord revealsthat, prior to January16, 1984,11 of thesignatorystriphotels(CaesarsPalace,CastawaysHotel/Casino,Desert Inn & CountryClub, FlamingoHotel& Tower, Las VegasHilton,Holiday Casino,MGM Grand Hotel,Sands Hotel & Casino,Silver Slip-per,Tropicana,and Frontier Hotel)had delivered sepa-ratebut identicallyworded lettersto theRespondent.The lettersinformed the Respondentof the signatoryhotel/casino's intent to reopen the above agreement forthe purpose of negotiating modifications and changes, ofthe signatory hotel/casino's "intent to negotiate on an in-dividual basis and not tobe party tomulti-employer orassociation bargaining in any sense of theword," that thesignatoryhotel/casino "has authorizedthe [NRA] .. .to negotiate on its behalf on an individualemployer .. .basis," and that the signatoryhotel/casino was willing toengage in negotiationsjointlywithotherstriphotel/casinos.As a result of the foregoing written with-drawals from multiemployer bargaining"and of authori-zationsfrom the above 11 hotel/casinosto the NRA toact as their representative for purposesof collective bar-gaining"on a single employer basis,"commencing onJanuary 16, 1984, the NRA and the Respondentengagedin bargaining on a successor strip agreement.The resultsof the negotiationswereseparate but substantially identi-cal agreementsbetweenRespondent and the 11 striphotel/casinos,with eachagreement essentiallyeffectivefrom either May or June 1984 through June 1, 1989. Therecord furtherrevealsthat the downtown NRA memberhotel/casinos,which had previouslybargained on a mul-tiemployerbasis, negotiated in 1984with theRespondentin thesame manner as did thestrip hotel/casino NRAmembers,thatseparatecollective-bargaining agreementswere reached with each, that theseagreements were sub-stantially identical to those agreements between the Re-spondent and the striphotel/casinos, and that whateveragreements were reachedbetweenthe Respondent andthe so-called independents in 1984 were,as in the past,substantially identicalto the contracts between the Re-spondentand the NRAmember downtown and striphotel/casinos.2There are currently 28 Las Vegas area hotel/casinos which are mem-bers of the NRA.aThe unit of employees represented by the Respondent includes em-ployees in kitchen,dining room,casino,bell desk, and housekeeping clas-sifications.4 The differences exist in the wage provisions and in some minor lan-guage provisions.s Besides the NRA member hotel/casinos, there are other Las Vegasarea hotel/casinoswhich have collective-bargaining relationshipswithsome,if not all, of the nine hotel/casino employee labor organizations,including the Respondent.These facilities are known as "independents."According to the NRA executive director,Vincent Helm, during ongo-ing contract negotiations between the NRA and the labor organizations,the independents usually execute "me-too" contracts, binding themselvestowhatever agreement is reachedby the NRA.As a result,the inde-pendents'collective-bargaining agreements are "virtually word for word"identical to those between the NRA and the various hotel/casino labororganizations.Helm estimated that approximately 40 percent of the LasVegas area hotel/casinos are independents, and the parties stipulated that,between 1973 and 1984,the Respondent had a series of contracts with 10such independents,with the agreements substantially identical to eitherthe existing downtown or strip NRA contracts.2.The contractual arbitration procedure and therequest for copies of all the Respondent's ClarkCounty arbitration decisionsAnalysis of the multiemployer strip agreements be-tween the NRA and the Respondent for the time period1973 through 1984 and of the 11 strip NRA memberhotel/casinos-Respondent contracts, effective from 1984through 1989, discloses that the mechanics of the griev-ance-arbitration procedure(art. 22)have remained sub-stantially unchanged. Essentially, grievances may be sub-mitted by either contracting party to the other;if unre-sThe parties stipulated that the Respondent received each letter priorto January 16. Also, on January 13, Vincent Helm, the executive directorof the NRA,wrote to the Respondent,stating that the 11 hotel/casmoshad withdrawn from multiemployer bargaining and would bargain on in-dividual bases. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolved,the grievances are heard by a board of adjust-ment;and, if not settled at that forum,grievances may bereferred to arbitration.The particular arbitrator,whowill hear the grievance is chosen by lot from a panel ofnamed arbitrators.Overthe time period 1973 to thepresent, the size of the panel of arbitrators has variedfrom 7 to 15 and has included no less than 23 differentindividuals.The record discloses that the various con-tracts between the Respondent and the so-called inde-pendents also have had-and currently have-arbitrationprovisions.Also,while "on occasion"arbitratorswhoare not members oftheNRA-Respondent arbitrationpanel are utilized to hear and decide unresolved griev-ances,"in the vast majority of cases" panel arbitratorswere-and are-chosen.The record further discloses that, although arbitrators'decisions are regularly published by two competing re-porting services,"the overwhelming majority" of suchinvolving either NRA member hotel/casinos or the inde-pendents and the Respondent are not published and thatof the total only "one out of ten" involves an arbitrationbetween Respondent and an independent.Notwithstand-ing what appears to be a paucity of the latter type deci-sions, the Respondent,since 1977, "has routinely at-tached unreported awards of non-Association Las Vegashotels to briefs submitted in [arbitration cases]where thehotelwas representedby the NRA." TheRespondenthas done so aware that such will be accorded significantweight in like cases.'Indeed,a panel arbitrator, JohnPhillip Linn,wrote in a 1980 decision:All parties bound to the contract language shouldmake themselves knowledgeable concerning priorarbitralawards because they may expect to bebound thereby under the doctrine ofstare decisis.Lackof knowledge of the earlier decisions will notconstitute a basis for relieving a hotel of its contrac-tualobligations, and the fact that the particularhotel was not a party to the earlier decision is notlikely to diminishthe significanceof thatdecision asprecedent.Although the record reveals that the NRA had in itsfilesmany of the unreported arbitration decisions involv-ing the Respondent and either NRA member-employersor independents,Vincent Helm, the executive director,believed that the Respondent possessed others aboutwhich the NRA wasunaware.8 In this regard,while ad-4The parties stipulated to the accuracy of the Respondent's counsel'sassertion to a panel arbitrator in 1983 that "panel arbitrators have alwaysrelied upon[prior similar] awards."aApparently,these would have involved arbitrations between the Re-spondent and the independents However, Helm would not rule out theexistence of NRA member-employer arbitration decisions about which hewas unaware"there conceivably could be decisions involving propertieswho at one time were a member of the NRA and who during that periodof time of membership..utilized outside counsel."Asked which of the 10 non-NRA hotel/casinos with which the Re-spondent has bargaining relationships are involved in most of the arbitra-tions,theRespondent'switness,DenisMichaels, speculated that theRivera and the Aladdin hotel/casinos were involved in 90 percent ofthem.mitting that he literally could not for certain know,Helm testified that,in the "overwhelming majority" ofarbitration cases in which he has representedthe NRA,counselfor theRespondent has produced or cited to asimilar Clark County arbitration case involving the Re-spondent aboutwhich the NRA had norecord and wasunaware9 and that such"was a recurring situation." Ac-cordingly, on September 20, 1984,theNRA,throughHelm, acting as the bargaining agent for its memberhotel/casinos,mailed the following letter to the secre-tary-treasurer of the Respondent:The NRA hasfor some time been concernedabout arbitration briefs filed on behalf of variousunions which contain references to unpublished ar-bitration decisions and awards in arbitration casesinvolving the local union and a facility which is notin the NRA, or which was not in the NRA at thetime the award was rendered.In most instances, theNRA first became aware of the existence of suchcases upon receipt of the Union's brief. Enclosedwith this letter is a listing of all the arbitration deci-sions involving your Union that the NRA has in itspossession.In order to properly provide contract in-terpretationservices tomember establishments;evaluate the merits of pending grievances; and toadequately participate in the arbitration process; weare hereby requesting copies of all arbitration deci-sions and awards to which your Union was a party,involvingfacilitieslocatedinClarkCounty,Nevada, which do not appear on the enclosed list-ing of cases.This information request is to be construed as acontinuing request for the information sought. Thus,after the submission of the prior decisions you arerequested to continue to submit arbitration decisionsand awards involving your Union and facilitieswhich are not members of the NRA as such deci-sions and awards are issued.Furthermore, in theevent your arbitration representative regularly ref-erences unpublished decisions involving other localunions of your International,outsideofClarkCounty, we are hereby requesting copies of all suchdecisions and awards,and request that this too beunderstood to be a continuing inquiry.We are cognizant of your right under the NLRA,as amended,to be reimbursed for all reasonablecosts associatedwithcompliance with this request;therefore,you should advise us of the costs beforecomplying with the request should you anticipatethe need to charge such costs to the Association.Should you anticipate any problems in complyingwith this inquiry,contact the undersigned immedi-ately.Otherwise, compliance is anticipated withintwenty days of your receipt of this letter.Thank you in advance for your full cooperationin this matter.9Helm stated thatthe NRA processes 12 to 15 arbitrationcases eachyear and thathe has been involvedin representing the association since1981 HOTEL & RESTAURANT EMPLOYEES LOCAL 226 (CAESARS PALACE)Through subsequent correspondence with the secretary-treasurer and the Respondent'sattorney,there is noquestion that the Respondent not only received theabove-described request for information but also haschosen not to honor it.Helm specified four reasons why the requested arbitra-tion decisions were-and remain-relevant and necessaryto the NRA for it to act on behalf of the NRA member-employers:contract administration,the arbitration proc-ess, contract negotiations,and evaluating and selectingarbitrators.Initially,as to contract administration, theNRA executive director explained that his office is con-stantly advising the member hotel/casinos regarding in-terpretation of the collective-bargaining agreements withthe Respondent, particularly in the matter of discipline,and that"one of the tools that we utilize is reference topast arbitration awards."According to Helm,contractinterpretation questions arise both prior to and subse-quent to the filing of grievances,and contract languageisoften not precise.With regard to arbitration, he ex-plained that past arbitration decisions are useful in decid-ing, in the first instance,whether a matter should,at all,be taken to arbitration.Once into the arbitral process,prior decisions act as precedent, with arbitrators giving"most weight"to prior awards involving this contractand the Respondent.Concerning contract negotiations,Helm explained that prior arbitration decisions andawards may "show an interpretation that is contrary towhat we thought we had intended in the negotiatingprocess, we'll make a specific contract proposal relativeto that."He added that being unaware of all possible in-terpretations of contractual language will lead to futureproblems.Finally,possessing prior decisions is an aid inthe selection of arbitrators from the specified panel. Suchgive the parties"a feel for [an arbitrator's] philosophicalviews."In addition to explainingthe need forallarbitrationawards involving the Respondent's collective-bargainingagreements,Helm testified at length regarding the un-availability of other sources for the information.Initially,with regard to soliciting past decisions from the arbitra-tors themselves,he stated that "[W]ithout the consent ofboth parties they will not publish an award or issue it to[a] third party."Further,if any panel arbitrators weredeceased or retired,the NRA would have no access totheir past decisions.10With regard to obtaining past de-cisions from NRA member hotel/casinos,Helm statedthat, inasmuch as several have had changes of ownershipover the years with concomitant changes in top levelmanagement,"the new management has very little whenthey walk in to look at . . . past records in the labor re-lations area."" Finally,as to obtaining the informationfrom the independents,Helm testified to a degree of co-operation with some, but "we have certain non-memberhotels that have [a] definitely antagonistic relationshipwith the NRAand there's no cooperation."Further, inthe former circumstance,there exists no "in blanket"10During cross-examination,Helm could not specify an arbitrator whohad died or had retired.11Regarding arbitration decisions involving NRA member-employers,Helm apparently limited those to which the NRA had difficulty of accessto cases for which the member-employers utilized outside counsel.287transfer of information.What cooperationdoes exist maybe found in particular circumstances.The only recordevidence regarding the Respondent'sreasons for not assentingto the NRA's requestfor pastarbitration decisions came from Denis Michaels, the as-sistant secretary-treasurerand the officialresponsible forprocessingcases through arbitration.His testimonymainly concerned a burden that would be imposed onthe Respondent were it requiredto produce the request-ed arbitration decisions and the assertedunavailability ofthe documents. Initially,as to the existenceof or locationof arbitrationdecisionsprior to 1977,Michaels had "nopersonal knowledge."With regard to the location ofsuch documents for the timeperiod 1977 to 1981, Mi-chaels stated thatalldocuments for that era "are inboxes" and "are basically not in anyorder." He furthercharacterizedthe recordkeepingfor that period as "amess."Concerningarbitration decisions and awards sub-sequent to 1981, Michaelstestified that, rather than byhotel,these arekept in theRespondent's files "individ-ually by alphabetical order"12 and that one is able tolocate an awardonly if he knows the name ofthe indi-vidual involved.While offering the foregoing justifica-tion for refusingto honor the NRA's request for arbitra-tion decisions,Michaelsadmitted neverso advising theNRA nor did he deny orrefute Helm's assertionthat theRespondent did, indeed, possessunreported arbitrationdecisions involvingit and Las Vegasarea hotel/casinos,both NRAmember-employers and independents.B. AnalysisInitially, the complaint allegesthat since at least April1, 1984,the Respondenthas been the representative forpurposesof collectivebargaining of a separateappropri-ate unit of employeesof each ofthe following namedmember-employersof the NRA: Caesars Palace, Cast-awaysHotel/Casino, Desert Inn & Country Club, Fla-mingo Hotel& Tower, Las Vegas Hilton, HolidayCasino,MGM Grand Hotel,SandsHotel& Casino,SilverSlipper,Tropicana, and Frontier Hotel. Therecord establishesthat, prior to 1984,these so-called striphotel/casinos, representedby the NRA,negotiated withthe Respondent on a multiemployer basis,with the Re-spondent acting as the bargaining representative of anoverall unit of employees (including individuals in cer-tain kitchen,dining room, casino,bell desk,and house-keeping classifications) employed by the foregoing NRAmember-employers. It is well settledthat in order to ef-fectivelywithdraw from multiemployerbargaining, anemployer mustgive the employerassociation and thelabor organizationwritten notice prior tothe commence-ment of the multiemployerbargaining expressing its sin-cere intentto withdraw from the multiemployerunit andto pursuenegotiations on an individual basis.GrotonPipingCorp.,246NLRB 99, 101 (1979);Acme Wire12During my questioning,Michaels added that arbitration decisionsand awards are found in the Respondent's grievance files, which are ar-ranged in alphabetical order.Further, to locate an arbitration decision,one would have to go through each and every grievance file unless thename of a particular grievant whose matter was processed through arbi-tration is known.Michaels termed the files"quite extensive." 288DECISIONSOF NATIONALLABOR RELATIONS BOARDWorks,229 NLRB333, 335 (1977);Retail Associates,120NLRB 388, 395(1958).Here,there can be no questionthat the above-named strip hotel/casinos effectivelywithdrew from multiemployer bargaining and that, as aresult of the subsequent bargaining,separate agreements,establishing individual employer bargaining units, be-tween the Respondent and each of the named NRAmember-employerswere reached.Thus,prior to theonset of negotiations between the NRA, acting as thebargaining representative of each of the hotel/casinos,and the Respondent on January 16, 1984, each of the 11named facilities wrote to the Respondent,expressing anunequivocal intent"to negotiate on an individual basisand not to be party to multiemployer or association bar-gaining."Also, on being authorized to do so,prior to thestart of bargaining,Vincent Helm wrote to the Respond-ent, informing the latter that the NRA would be repre-senting the above member-employers on an individualbasis and that they would not engage in multi-employerbargaining.In these circumstances and as counsel for theRespondent,inhisposthearing brief,conceded that"they bargain on an individual employer basis," I findthat each of the named strip hotel/casinos bargained sep-arately with the Respondent in 1984 and that the result-ant collective-bargaining agreements,effective until June1, 1989,set forth separate appropriate units of employeesfor each facility.Groton Piping Corp.,supra;Acme WireWorks,supra;Retail Associates,supra.The crux of the matter here is, of course, the NRA'sSeptember 20, 1984 request for"copies of all arbitrationdecisions and awards to which[the Respondent] was aparty, involving facilities located inClarkCounty,Nevada,"and the complaint allegation that the Respond-ent engaged in conduct violative of Section 8(b)(3) of theAct by failing and refusing to provide the information tothe NRA.At the outset,I note that the applicable legalprinciples are well established and not in dispute. Thus,an employer is obligated to provide such information toa labor organization as may be relevant and necessaryfor the latter to fulfill its obligations as the representativeof that employer's employees for purposes of collectivebargaining.NLRB v.Acme Industrial Co.,385 U.S. 432(1967);SouthernNevada Builders Assn.,274 NLRB 350(1985);Bohemia,Inc.,272 NLRB 1128 (1984);Westing-houseElectricCorp.,239NLRB 106 (1978).And, "a[labor organization's]duty to furnish information rele-vant to the bargaining process is parallel to that of anemployer."Printing&Graphic Communications Local 13(Oakland Press),233 NLRB 994, 996(1977). In analyzingwhether requested information is relevant,a "liberal, dis-covery-type standard"isutilizedby the Board, onewhich requires only the"probability that the desired in-formation[is] relevant, and that it would be of use to the[requesting party] in carrying out its statutory duties andresponsibilities."Acme Industrial Co.,supra at 437;Bohe-mia, Inc.,supra at 1129.The standard of relevancy ap-plies to all requests for information;however,"wherethe requested information concerns wage rates, job de-scriptions,and other information pertaining to employeeswithin the bargaining unit,this information is presump-tively relevant."Pfizer,Inc.,268 NLRB 916, 918(1984);Ohio Power Co.,216 NLRB 987 (1975).On the otherhand, when the request is for information outside thebargaining unit, the requesting party must "demonstratethe reasonable and probable relevance of the requestedinformation."SouthernNevada Builders Assn.,supra at351;Pfizer, Inc.,supra. In the latter circumstance, citingand quoting fromSan Diego Newspaper Guild v. NLRB,548 F.2d 863, 867-368 (9th Cir. 1977), the Board requiresthat "[t]o satisfy its burden,a [requesting party] `mustoffer more than mere "suspicion or surmise"for it to beentitled to the information.'The 'showing. . .must bemore than a mere concoction of some general theorywhichexplainshow the informationwouldbeuseful. . . .'Otherwise, the [requesting party]wouldhave 'unlimited access to any and all data which the[otherparty]had."'SouthernNevada Builders Assn.,supra.Clearly, the NRA, acting on behalf of its member-em-ployers, in seeking copies of all past and future ClarkCounty arbitration decisions to which it was a partyfrom the Respondent,was seeking information outsidethe scope of the post-1984 individual strip employer bar-gaining units and the pre-1984 multiemployer strip bar-gainingunit.The NRA sought to establish the relevancyof its request by relying on the testimony of ExecutiveDirector Vincent Helm, who expressed four reasons un-derlying or justifying the NLRA's request. Without de-ciding the sufficiency of the threeremainingrelevancyclaims,'3Ifound most compelling Helm's contentionthat the arbitration decisions are relevant and necessaryfor the processing of arbitration cases on behalf of eachof the 11 named strip hotel/casinos.Initially,it is notedthat both the Supreme Court and the Board have heldthat information which aids the arbitral process is rele-vant and should be provided.Acme Industrial Co.,supra;Pfizer, Inc.,supra;Chesapeake & Potomac Telephone Co.,259 NLRB 225, 227 (1981). Indeed, there can be no ques-tion of the relevancy of the materials sought here, giventhe pattern of collective bargaining in the Las Vegas,Nevada area, the Respondent's conduct since 1977, andthe attitude of the arbitrators who regularly decide LasVegas area arbitration cases.With regard to the patternof bargaining in the Las Vegas area, the record estab-lishes that the Respondent's collective-bargaining agree-mentswith both downtown and strip NRA memberhotel/casinos and with downtown and strip independentsare substantially identical in content and that, in effect,theRespondent's member-employers, no matter whereemployed in the Las Vegasarea,are subject to virtuallyidentical terms and conditions of employment. Further-more,since 1977,in apparent recognitionof this fact, theRespondent has routinely attached arbitration decisions,involving itself and independent facilities, to briefs whichare submitted in arbitration cases where the hotel/casinois representedby the NRA and whichinvolve similar13Regarding Helm's assertion that the arbitration decisions are rele-vantand necessary for the evaluationof contractproposals duringcollec-tive bargaining,Inote thattheNRA'srequest came subsequent to theconclusion of bargainingover the1984 to 1989 contracts between theNRA-represented hotel/casinos and the Respondent.If Helm's assertionhas merit,why wasnot such a request made prior to the commencementofbargaining on January16, 19849Bohemia, Inc.,supra at 1129 HOTEL & RESTAURANT EMPLOYEES LOCAL 226 (CAESARS PALACE)fact situations or the samecontractlanguage.The Re-spondent has acted in this manner aware that the at-tached prior decisions have been accorded precedentialweight by the arbitrators.Finally,in accord with this ap-parent propensity of all panel arbitrators are the wordsof one panel arbitrator who ruled that"All parties boundto the contract language should make themselves knowl-edgeable concerning prior arbitral awards because theymay expect to be bound. . .under the doctrine ofstaredecisis."Viewed in this context,the Respondent's areawide ar-bitration decisions do appear to be relevant to the proc-essing of NRA member-employer arbitrations involvingthe Respondent,and Helm's testimony is, therefore, sig-nificantlymore than a mere concoction of generaltheory.Thus, the Respondent'sarbitrationdecisionsclearly act as precedent in cases involving similar factualor contractual issues.Analysis of them will enable NRAmember-employers to decide,in the first instance, themerits of their positions and whether to proceed to arbi-tration at all. The following words of the Supreme Courtare particularly pertinent on this point:Arbitration can function properly only if the griev-ance procedures leading to it can sift out unmeritor-ious claims.For if all claims originally initiated asgrievances had to be processed through to arbitra-tion,the system would be woefully overburdened.Yet, that is precisely what the respondent's restric-tive view would require.Itwould force[the takingof] a grievance. . .to arbitration without providingthe opportunity to evaluate the merits of the claim.The expense of arbitration might be placed upon the[NRA member-employer]only for it to learn that[itsposition]had been relegated to the junk heap.Nothing in Federal labor law requires such a result.Acme Industrial Co.,supra at 438-439.In addition, asHelm testified,once into the arbitral process,prior ClarkCounty arbitration decisions which involve the Respond-ent and similar fact situations or contractual language arerelied on by both the parties and the arbitrators as caseprecedent.Accordingly,it is my conclusion that, at leastin the circumstances of this case, the relevancy of theRespondent's arbitration decisions involving Las Vegasarea hotel/casinos vis-a-vis the processing of arbitrationcases on behalf of the named NRA member-employersby the Association has been established by the NRA andby the General Counsel.The Respondent'scounsel,inhisposthearing brief,raised several defenses to such a fording.Initially,heargues that, in reality,there may be just a small numberof its Clark County arbitration decisions about which theNRA is unaware and that, citingAmerican Standard,203NLRB 1132 (1973),the Board has held that a bad-faithbargaining charge for refusal to provide informationcannot rest on"de minimisviolations."While it may bethat there are few such arbitration decisions about whichthe NRA is unaware,Denis Michaels did not deny theexistence of such documents, and I have found their rel-evance to the arbitral process involving the Respondentand the NRAmember-employers.Contrary tocounsel,289American Standard,supra,does not stand for the citedproposition but rather the Board there found requesteddocuments to be relevant but of"such picayune signifi-cance that there is no basis. . .for concluding that fail-ure to supply it would impede the union in its properfunctioning."Id. at 1133.Here,of course,the requestedinformation is of consequential value to the processing ofarbitration casesby the NRAmember-employers. Next,counsel argues that any decisions not provided have notbeen shown to be any more accessible to the Respondentthan to the NRA.This assertion strikes me as odd inas-much as Michaels' testimony conceded the fact that therequested information, although difficult to locate, was inthe possession of the Respondent.Thus,the cited deci-sions(PlasterersLocal 346(Brawner Plastering), 273NLRB 1143 (1984) andFood & Commercial WorkersLocal 1439 (Layman's Market),268 NLRB 780 (1984))are distinguishable as each involves requested documentsin the possession of a trust fund.It is also noted that, inBrawner Plastering,supra,the respondent labor organiza-tion was required to submit the information which it ad-mittedly possessed.Id.at 1144. Further, the NRA'sHelm testified, without contradiction,regarding the diffi-culty in obtaining arbitration decisions from the inde-pendent hotel/casinos and even from NRA member-em-ployers, given their frequency of turnover and conse-quent gaps in the retention of records. Moreover, Sec-tion 8(b)(3) of the Actimposes on a labor organization aduty, parallel to that of an employer,to furnish informa-tion relevant to an employer's intelligent performance ofits bargaining obligation, and the fact that the employermay have been able to obtain the information elsewheredoes not,absent special circumstances,diminish the obli-gation to furnish such information.Brawner Plastering,supra at 1145 fn.8;Autoprod, Inc.,223 NLRB 773 at fn.2 (1976).Another defense raised by the Respondent'scounsel is the assertion that, given its request for infor-mation concerning matters outside the NRA member-em-ployers' bargaining units, the NRA failed to meet itsburden of establishing the relevancy of the request. Con-trary to counsel,the relevancy of the requested ClarkCounty arbitration decisions involving the Respondent tothe processing of arbitration casesby the NRAon behalfof the named NRA-member strip hotel/casinos has beenestablishedby the NRA.Nevertheless, citing particularlytoSouthernNevada Builders Assn.,supra,and toBohe-mia, Inc.,supra,counsel asserts that the relevancy of therequested arbitration decisions was not conclusively dem-onstrated.Contraryto counsel,in bothcited decisionsthe Board concluded that the relevancy of the requestedinformation either was based on nothing more than suspi-cion or surmise(Southern Nevada Builders Assn.),or waslacking anyobjectivebasis in fact and, instead, wasbased on a suspicion of unfair labor practice conduct(Bohemia,Inc.).Aspreviously stated, the relevancy ofthe requested information here is found in the Respond-ent'spractice of affixing past arbitration decisions toother arbitration briefs, in the fact that the attached deci-sions have been accorded significant weight,and in, atleast,one arbitrator's declaration that prior decisions are 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be accorded a binding, stare decisis effect insimilarcases.14Counsel next turns to the matter of arbitration andargues that "a party is not entitled to everything in theother's files that may be helpful." Indeed, the Board, inMachinists Local 78 (Square D Ca),224 NLRB 111, 112(1976), ruled that there exists no "statutory obligation onan employer or a union to examine, upon request, all evi-dence in its possession relating to a particular grievanceand to turn over for the inspection of the other party theevidence deemed 'relevant' to the grievance." Here,however, we are not concerned with evidence; rather,given the collective-bargaining pattern in the Las Vegasarea and the weight attached to prior arbitration deci-sions in similar matters by both the Respondent and thecontract panel arbitrators, what is involved is more fun-damental and concerns the arbitral process itself. Arbitra-tion decisions in the Las Vegas area become, in effect,the "law of the shop," governing at all Respondent-rep-resented facilities.North American Soccer League,245NLRB 1301 (1979). And, if, as it appears, all NRA-Re-spondent panel arbitrators apply the doctrine of stare de-cisis, binding the arbitral parties to similar arbitration re-sults,the required transfer of arbitrationdecisions isclearly desirable.Acme Industrial Co.,supra.Other casescited by the Respondent's counsel are distinguishable.Thus,Anheuser-Busch, Inc.,237 NLRB 982 (1978), con-cerned a request for the written statements of witnessesduring an arbitration proceeding. Although relevant, theBoard refused to order the documents furnished to theopposing party based on the Supreme Court's decision inNLRB v. Robbins Tire & Rubber Co., 437 U.S.214(1978).No such countervailing consideration exists here.Also,while inColumbus Products Co.,259 NLRB 220(1981), the union had not established the necessity forobtaining the names of witnesses when the employeragreed not to utilize the individuals as witnesses at arbi-tration and had been given the substance of their state-ments, the NRA has proven the need for obtaining the14 In connection with this defense,counsel argues thatthe NRA's re-quest wasnot specificas to time and that there has been considerablechange in the language from contract to contract over the years.Accord-ingly,he asserts that some older arbitration decisionswill be wholly irrel-evant to the terms and conditions of employment established in the 1984to 1989 contracts and that,therefore,theentirerequest cannot be giveneffect as it "was plainly vague and overbroad."As support,counsel citesthe two Board decisions-MinnesotaMining & Mfg. Co.,261 NLRB 27(1982), andBauerWelding,256 NLRB39 (1981).Accordingto him, theBoard in the latter decision held that there was no duty to comply with avague requestfor "other 'relevant'information."Ihave closely scruti-nized that decision and can find no such holding.The request was forinformation"'relative'and 'vitalto the matter of wages and rates ofpay, and theBoard ordered that such be furnished by the respondent.BauerWelding,supra at 40, fn.4,and 41. Withregard toMinnesotaMining & Mfg.,supra,the Board refused to enforce a request for an em-ployer's entire affirmative action planwhen "certain portions" did notappear tobe "reasonablynecessary" for the union to administer its bar-gaining agreement.Id. at 28.Here, as the Respondent has not even indi-cated the types of arbitration decision it possesses,the relevancy of anyparticular one cannot,as yet,be determined. It is sufficientthat the NRAhas demonstrated the overall relevancy of the arbitration decisions, giventhe Respondent's propensity for attaching unpublished decisions to arbi-tration briefsand the admitted weight given themby arbitrators. The Re-spondent's bare claim,without more,that some may pertain to long-sincediscarded contract language is insufficient to cause me not to give effectto the NRA's request.requested information in this case.Counsel next proph-esies two threats to the integrity of the arbitral processby requiring the Respondent to give the NRA all its ar-bitration decisions.First,he argues,such a result willreward the less diligent party's failure to do the requiredresearch and punish the better-preparedparty.However,such presupposes equal access to prior arbitration deci-sions,and nothing in the record controverts ExecutiveDirector Helm's contention that the NRA does not haveaccess to many of Respondent'sLas Vegas area arbitra-tion decisions.The second asserted threat concerns thefact that the arbitrators themselves should be allowed toregulate the extent of prehearing discovery.However, Ibelieve that the Respondent has too narrowly framed theissue.Thus,the instant matter does not concern merelywhether arbitrators should consider past decisions whichare unknown to the other party;rather,the crux of thematter involves access.Would it better serve the arbitralprocess, especially in the circumstances here involvedwhen prior arbitration decisions are accorded a stare de-cisis effect, to have equal access to prior arbitration deci-sions?As recognized by the SupremeCourt, "far fromintruding upon the preserve of the arbitrator,[such aresult is]in aid of the arbitral process."Acme IndustrialCo., supra at 438.As a final defense,the Respondent's counsel asserts theconfidentialityof the priorarbitration decisions,particu-larly "the privacy interests of the grievants involved." Inthis regard,he contends that only the employee,his em-ployer,and the Respondentare privy tothe "sensitive"facts of each grievance and that providing these to theNRA could only serve the purpose of alerting NRAmember-employers to potentially damaging informationof the type which could cause embarrassment or possiblyprevent hiring.At the outset,itmight be facetiouslypointed out that whatever confidentially attaches to anarbitration decision is regularly breached by the Re-spondent whenever citation to one is necessary to enableit to prevail in another arbitration.Moreover, while aconfidentiality defense is raised in the posthearing brief,there is no record evidence that such a concern playedany role in the Respondent's refusal to turn over the re-quested arbitration decisionsto the NRA; indeed,Assist-ant Secretary-TreasurerMichaels testified at length re-garding the unavailability of the documents and nevermentioned their asserted confidentiality.Further,counselrelies on the SupremeCourt's decisioninNLRB v. De-troitEdisonCo.,440 U.S. 301(1979),as the basis for thisdefense.However,as pointed out by the Board, "thiscase is fundamentally different fromDetroit Edison Co.,supra,for [there]the employer had administered .. .tests 'with the express commitment that each applicant'stest score would remain confidential.'440 U.S. at 306."Pfizer,Inc.,supra at 919.Here, not only is there no evi-dence that such commitments were ever made to griev-ants but also there is no evidence that confidentiality wasever a concern.Thisdefense must be found to be with-out merit.Based on the foregoing, I conclude that the Respond-ent is obligated to furnish to the NRA,as the collective-bargaining representative of its member-employers, Las HOTEL & RESTAURANT EMPLOYEES LOCAL 226 (CAESARS PALACE)Vegas area arbitration decisionstowhich itwas-andis-a party andthat theRespondent's failure to do so isviolative of Section8(b)(3) of the Act. t aREMEDYHaving found that the Respondenthas engaged in, andis engagingin, unfair labor practices violative of Section8(b)(3) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signedto effectuate the purposes and policies of the Act.At the outset, the Respondent shall be required to fur-nish certain information to the NRA as the collective-bargainingrepresentative of its member-employers, in-cluding the named Las Vegas strip hotel/casinos; howev-er, the recordmandatesthat what the Respondent mustturn over should be less extensive than requested by theNRA. What the latter sought in its September 20, 1984letter to the Respondent, as repeated in the complaint,were "copies of all arbitration decisions and awards towhich your Union was a party, involving facilities locat-ed in Clark County, Nevada." First, analysis of the entiretext of the September 20, 1984 letter makes it clear thattheNRA was primarily concerned with the Respond-ent's practice of making reference to "unpublished" arbi-trationdecisions involving the so-called independentsand itself in arbitration case briefs involvingNRAmember-employers. That counsel for the General Coun-sel recognized this limitation on the NRA's request ismanifest from his statements, both during the hearingand in his posthearing brief, regarding the extent of theunfair labor practiceallegations.Next, I find merit tocounsel for the Respondent's contention that the com-plaint allegation is overly broad to the extent that it in-volves the Respondent's refusal to comply with theNRA's request for copies of arbitration decisions andawards involving the Respondent and Clark County fa-cilitieswhich are neither hotels or casinos. In this regard,Vincent Helm testified that the Respondent has collec-tive-bargainingagreementswith "certain" Las Vegasarea restaurants and other employers, such as "rentals" atthe Nevada Test Site, and that parts of these agreementsdiffer from the hotel/casino agreements. Thus, in agree-ment with counsel, it is likely that some of the arbitrationdecisionswhich are sought by the NRA are based on15 It is recognized that no direct Board case authority exists for such aconclusion.However,clearly supporting it is the analogous Board deci-sion inHotel& RestaurantEmployees Local 355 (Dora!BeachHotel),245NLRB 774 (1979). There,the respondent and an employer associationhad a collective-bargaining agreement which contained a so-called most-favored-nations provision.The contractclausewas designed to ensurethat the signatory association member-employers wouldbe relieved ofany disadvantagestheymight suffer if the respondent negotiated more fa-vorable wages and benefitswith otheremployers.The association de-manded copies of the respondent's agreements with other employers. TheBoard found such information to be relevant and necessary for the asso-ciation to function as the bargaining representative of its member-employ-ers, found the respondent's failure to give the contracts to the associationviolative of Sec. 8(b)(3) of the Act, and ordered that suchbe furnished.While a most-favored-nations clause is not at issue here,the stare decisiseffect of the Respondent's prior LasVegas area arbitration awards acts asa sort of "law of the shop";therefore,the relevancy of these documentsto the arbitration procedure is as pronounced as was the union's othercollective-bargaining agreements to the working of the most-favored-na-tions clause inDora! Beach Hotel,supra291contract language"whollydissimilar"to that found inthe hotel/casino collective-bargaining agreements. t s Fi-nally,while it was uncontroverted and not unreasonablethat serious obstacles sometimes confront the NRA whenitattempts to obtain past arbitration decisions from itsmember hotel/casinos, the testimony of Helm establishesthatmember-employer arbitration decisions and awardsnotwithin its possession are those for which themember-employer utilized outside counsel. Based on theforegoing,it is recommended that the Respondent shallbe required to furnish the NRA with copies of all unpub-lished Clark County arbitration decisions and awards in-volving (1) the Respondent and the non-NRA memberhotel/casinos and(2) the Respondent and NRA memberhotel/casinos where the latter were not represented bythe NRA. t 7 It shall also be recommended that the Re-spondent be ordered to post the requisite notices.CONCLUSIONS OF LAW1.TheRespondent is a labor organization within themeaning ofSection 2(5) of the Act.2.Desert Palace, Inc., d/b/a Caesars Palace; HiltonNevada Corporation, d/b/a Flamingo Hilton; RiverboatCasino, Inc., d/b/a Holiday Casino; MGM Grand Hotel;Hughes Properties,Inc.,d/b/a Sands Hotel&CasinoHotel Division; Hotel Ramada of Nevada, d/b/a Tropi-canaHotel and Casino;Summa Corporation, d/b/aSilverSlipperCasinoDivision;SummaCorporation,d/b/a Desert Inn Country Club & SpaDivision; SummaCorporation, d/b/a Frontier Hotel & Casino Division;Summa Corporation, d/b/a Castaways Hotel & CasinoDivision; andHiltonHotelsCorporation, d/b/a LasVegas Hilton,are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.3.The NRA is an employer association which admitsto itsmembership firms engaged in the operation ofresort hotels in Las Vegas, Nevada, and whichexists, inpart, for the purpose of negotiating and administeringcollective-bargainingagreementsonbehalfof itsmember-employers, including the above-named employ-ers.At all times material herein, the NRA has been theduly authorized collective-bargainingrepresentative ofitsmember-employers including those named above.4.TheRespondent has separatecollective-bargainingagreementscovering the time period 1984 to 1989 with16 It is not unusual for the Board to deny portions of an informationrequest and to find a violation of theAct ina refusal to furnish otherportions.Thus,inBrawner Plastering,supra,the Board found that a labororganization violated Sec. 8(bx3) by refusing to furnish certain informa-tionwhich was in its possession but not by refusing to furnish informs-don over which it has no control. Likewise,inSouthernNevada BuildersAssn.,supra,the administrative law judge concluded that an associationwas obligated to furnish a union a roster of all its builder-members, in-cluding those who are or have been bound to a collective-bargainingagreement with the union.The Board,however, found no violation ofSec. 8(axl) and(5) of the Act as to the association's refusal to furnishinformation as to those builder-members who never were bound to unioncontracts and limited its finding of a violation to the association's refusalto give to the union a roster of those builder-members who are or havebeen bound to a contract.17 It shall be recommended that theNRA, onbehalf of its member-employers,reimburse the Respondent for any and all time and expensesincurred by its representatives in locating,copying, and collating the in-formationwhichis to be given tothe NRA. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach of the above-namedmember-employers of theNRA.5.The following separate units are appropriate for col-lectivebargainingwithin the meaning of Section 9(b) ofthe Act: All employees, including employees in kitchen,dining room, casino, bell desk, and housekeeping classifi-cations, employed by each of the above-named member-employers of the NRA.6.At alltimes material, the Respondent was, and con-tinues to be, the exclusive representative for purposes ofcollectivebargainingof the employees in the above ap-propriate units.7.The Respondent has engaged in conduct violative ofSection 8(b)(3) of the Act by failing and refusing to fur-nish to the NRA, as the representative for purposes ofcollective bargaining of the above-named member-em-ployers, pursuant to the latter's request, information rele-vant and necessary to the processing of grievancesthrough arbitration.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed18ORDERand (2) the Respondent and NRA member hotel/casinoswhen the latter were not represented by the NRA.1 s(b) Post at the Respondent's businessoffices and meet-ing halls copies of the attached notice marked "Appen-dix."20 Copies of the notice, on forms provided by theRegionalDirector for Region 31, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any othermaterial.(c) Sign and return to the Regional Director sufficientcopies of the attached notice marked "Appendix" forposting by the 11 named hotel/casinos, if willing, in con-spicuous places including all places where notices to em-ployees are customarily posted.(d)Notify theRegionalDirector in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the NRA, onbehalf of its member-employers, reimburse the Respond-ent for any and all time and expenses incurred by its rep-resentatives in locating, copying, and collating the infor-mation which is to be given to the NRA.The Respondent, Culinary Workers Union, Local 226,affiliatedwith the Hotel Employees and Restaurant Em-ployees and Bartenders International Union, AFL-CIO,Las Vegas, Nevada, its officers, agents, and representa-tives, shall1.Cease and desist from(a)Refusing to bargain collectivelywithNevadaResort Association, as the representative of its member-employers, by refusing to furnish to the NRA informa-tion relevant and necessary to the processing of griev-ances to arbitration.(b) Engaging in any like or related conduct in deroga-tion of its duty to bargain.(c) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Furnish to the NRA, as the collective-bargainingrepresentative of its member-employers, including thosenamed above, copies of all unpublished Clark County,Nevada arbitration decisions and awards involving (1)the Respondent and the non-NRA member hotel/casinos18 Ifno exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrdershall, asprovided inSec102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses19Of course, the Respondent shall not be required to turn over to theNRA any of the Respondent's arbitration decisions and awards already inthe possession of the NRA80 If thisOrder is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withNevada Resort Association, as the representative of itsmember-employers, by refusing to furnish to the NRAinformation relevant and necessary to the processing ofgrievances to arbitration.WE WILL NOT engage in any like or related conduct inderogation of our duty to bargain.WE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the Act. HOTEL & RESTAURANT EMPLOYEES LOCAL 226 (CAESARS PALACE)293WE WILL furnishto the NRA,as the collective-bar-(2) us and NRA member hotel/casinoswhen the lattergaining representative of its member-employers,includ-were not representedby the NRA.ing those named above,copies of all unpublished ClarkCounty,Nevada arbitration decisions and awards involv-CULINARYWORKERS UNION,LOCAL 226,ing (1)us and the non-NRA member hotel/casinos andAFFILIATED WITH THE HOTEL EMPLOYEESAND RESTAURANT EMPLOYEES AND BAR-TENDERS INTERNATIONAL ASSOCIATION,AFL-CIO